329 F.2d 319
Leonard S. HIRSH, Appellant,v.UNITED STATES of America, Appellee.
No. 20572.
United States Court of Appeals Fifth Circuit.
April 1, 1964.

Appeal from United States District Court for the Northern District of Georgia; William Boyd Sloan, Judge.
Gregg Loomis, Atlanta, Ga., for appellant.
Allen L. Chancey, Jr., Asst. U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM:


1
The Court has carefully considered all of the specifications of error the appellant urges, including those not raised in the Court below. We find no reversible error. The judgment is affirmed.